Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 8-18 & 24-29 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum dot device, comprising: a quantum well stack including a quantum well layer, wherein the quantum well layer includes an isotopically purified material, wherein the isotopically purified material includes silicon and germanium.
The most relevant prior art reference due to Pillarisetty et al. (Pub. No: WO 2017213659 A1) substantially discloses quantum dot device, comprising:					a quantum well stack including a quantum well layer (Par. 0022-0023; 0069; Figs. 1-9 & Figs. 26-35 - quantum well stack 146 (Fig. 5/29) including at least a quantum well layer (152) (Fig. 27/28); fins 104-1 and 104-2, each includes the quantum well stack and the quantum well layer; this prior art also teaches that the quantum well layer may be formed of intrinsic silicon or intrinsic germanium); and 										a gate above the quantum well stack (Par. 0033; Figs. 11-13 – gate 110).		Additionally, Wild et al. (“Few electron double quantum dot in an isotopically purified 28Si quantum well” - 2012) teaches wherein the quantum well layer includes an isotopically Page 1 – this prior art teaches that adverse impact from nuclear spins on electron spin coherence can be reduced in the Si material system (material of the quantum well layer of Pillarisetty et al.) by means of isotopic enrichment of the 28Si, which has zero nuclear spin).												Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 3, 5, 8-18 & 26: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 24: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum computing device, comprising: a quantum processing device, wherein the quantum processing device includes a quantum well stack including a quantum well layer and a buffer layer, the quantum well layer includes a first isotopically purified material, the buffer layer includes a second isotopically purified material, wherein: the buffer layer is between the quantum well layer and the barrier layer.
Pillarisetty et al. (Pub. No: WO 2017213659 A1) substantially discloses a quantum computing device, comprising:			a quantum processing device, wherein the quantum processing device includes a quantum well stack including a quantum well layer and a buffer layer (Par. 0022-0023; 0069 & 0155; Figs. 1-9 & Figs. 26-35 - quantum well stack 146 (Fig. 5/29) including at least a quantum well layer 152 and buffer layer 176 (Figs. 27-35); fins 104-1 and 104-2, each includes the quantum well stack and the quantum well layer; this prior art also teaches that the quantum well layer may be formed of intrinsic silicon or intrinsic germanium), and the quantum processing device further includes at least one gate above the quantum well stack to control quantum dot formation in the quantum well stack (Par. 0033-0034 & 0155; Figs. 2 – gates 110 & 112); and 			a non-quantum processing device, coupled to the quantum processing device, to control voltages applied to the at least one gate (Par. 0033 & 0155), wherein 				the gate at least one gate includes a gate dielectric (Par. 0028; Figs. 11-13 – gate dielectric 114),											the quantum well layer is between the buffer layer and the gate dielectric (Par. 0070-0072; Figs. 11-13 together with Figs. 27-35 – gate dielectric 114, buffer layer 176, quantum well layer 152);												the quantum computing device further includes a barrier layer (Par. 0072; Figs. 28-33 – barrier layer 154-2).										Additionally, Wild et al. (“Few electron double quantum dot in an isotopically purified 28Si quantum well” - 2012) teaches wherein the quantum well layer includes an isotopically purified material (Page 1 – this prior art teaches that adverse impact from nuclear spins on electron spin coherence can be reduced in the Si material system (material of the quantum well layer of Pillarisetty et al.) by means of isotopic enrichment of the 28Si, which has zero nuclear spin).												Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 24 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 24 is deemed patentable over the prior arts.

Regarding Claim 25: these claims are allowed because of their dependency status from claim 24.

Regarding Claim 27: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by s quantum dot device, comprising: a quantum well stack including a quantum well layer, wherein the quantum well layer includes an isotopically purified material, wherein the isotopically purified material includes at least one of zinc, cadmium, tellurium, selenium, sulfur, iron, lead, tin, and carbon.	The most relevant prior art reference due to Pillarisetty et al. (Pub. No: WO 2017213659 A1) substantially discloses quantum dot device, comprising:					a quantum well stack including a quantum well layer (Par. 0022-0023; 0069; Figs. 1-9 & Figs. 26-35 - quantum well stack 146 (Fig. 5/29) including at least a quantum well layer 152 (Fig. 27/28); fins 104-1 and 104-2, each includes the quantum well stack and the quantum well layer; this prior art also teaches that the quantum well layer may be formed of intrinsic silicon or intrinsic germanium); and 										a gate above the quantum well stack (Par. 0033; Figs. 11-13 – gate 110).		Additionally, Wild et al. (“Few electron double quantum dot in an isotopically purified 28Si quantum well” - 2012) teaches wherein the quantum well layer includes an isotopically purified material (Page 1 – this prior art teaches that adverse impact from nuclear spins on electron spin coherence can be reduced in the Si material system (material of the quantum well layer of Pillarisetty et al.) by means of isotopic enrichment of the 28Si, which has zero nuclear spin).												Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 27 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 27 is deemed patentable over the prior arts.

Regarding Claims 28-29: these claims are allowed because of their dependency status from claim 27.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/02/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812